Citation Nr: 0704733	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for angina.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for IgA 
glomerulonephritis.

6.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for residuals of 
acid burns to the eyes.

7.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for residuals of 
lacerations to the face and left eyelid.

8.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for tinnitus.
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to May 1980, and thereafter had additional periods of 
service with the Oregon Army National Guard, which have not 
been conclusively verified.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
scheduled for a Travel Board hearing in September 2006; in 
April 2006, he canceled his hearing request.

All issues except the matter of entitlement to service 
connection for hyperlipidemia are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.


FINDING OF FACT

The veteran is no shown to have a disability associated with 
hyperlipidemia/high cholesterol levels.




CONCLUSION OF LAW

Service connection for hyperlipidemia is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2005); 38 C.F.R. §§ 
3.303, 4.1 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies to the claim addressed on 
the merits herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claim for service connection for 
hyperlipidemia, the Board finds that a remand would be 
pointless, as it could not result in an outcome favorable to 
the veteran.  See VAOGCPREC 16-92 (July 24, 1992).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Factual Background

A review of the veteran's service medical records and private 
medical records shows that he has found to have 
hypercholesterolemia.  Specifically, June 1993 laboratory 
findings show that the veteran had high cholesterol.  A 
December 1997 annual medical certificate notes that the 
veteran was taking medication for hypercholesterolemia.  A 
May 1998 clinic note from PeaceHealth Medical Group notes 
ongoing findings of hyperlipidemia.

In April 2002, the veteran submitted a claim for service 
connection for, in pertinent part, hyperlipidemia (high 
cholesterol). 

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303(a), 3.304 (2006).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).
There is no question that both the veteran's service medical 
records and private treatment records show ongoing findings 
of hyperlipidemia.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not, in and of itself, an actual disability for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  Therefore, hyperlipidemia alone 
is not a "disability" for VA compensation benefits purposes, 
and not a "service-connectable" disability entity.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hyperlipidemia is denied.


REMAND

As to the issue of entitlement to service connection for a 
low back disability, the veteran maintains that he injured 
his low back during a period of active duty from May 1977 to 
May 1980.  As to the issues of entitlement to service 
connection for angina, hypertension and IgA 
glomerulonephritis, the veteran maintains that these 
disabilities were incurred during his subsequent service with 
the Oregon Army National Guard.  The Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claims.

Not all of the veteran's periods of active duty and active 
duty for training have been verified.  In addition, while 
some of the veteran's service medical records (SMRs) have 
been associated with the claims file, it appears that these 
records might be incomplete.  In particular, while one 
Japanese hospitalization record from March 1996 is contained 
in the claims file, the veteran has indicated that complete 
records of his hospitalization in Japan in March 1996 have 
not been obtained.  See April 2005 VA Form 9.

As to the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
residuals of acid burns to the eyes, residuals of lacerations 
to the face and left eyelid and tinnitus, existing law and 
regulations mandate a return of this file to the RO for due 
process considerations.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice in this regard to date is incomplete.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen claims seeking service 
connection for residuals of acid burns to 
the eyes, residuals of lacerations to the 
face and left eyelid and tinnitus, the RO 
should issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for residuals of acid burns to the eyes, 
residuals of lacerations to the face and 
left eyelid and tinnitus, and notice 
regarding the type of evidence and 
information necessary to reopen the 
claims, i.e., what type of evidence would 
be considered new and material.

The RO should also provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

He should have opportunity to respond.

2.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
periods of active duty for training.

3.  The RO should also arrange for an 
exhaustive search for the veteran's 
complete SMRs.  This records sought 
should include any records of 
hospitalizations; in particular records 
from the veteran's hospitalization in 
Japan in March 1996 should be secured 
(along with any necessary translations).  
The efforts to obtain such records should 
be documented in the claims file.

4.  Thereafter, the RO should undertake 
any other indicated development, to 
include ordering any examinations deemed 
necessary.

5.  The RO should then review the claims 
remaining on appeal.  If any remains 
denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


